Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Preliminary Amendment, filed 08/07/2020, has been entered.
Claims 1-12 are pending with claims 1-3, and 6-10 being amended.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1]

Regarding claim 1, Sengupta meets the claim limitations as follows:
A sensor for a terahertz imaging system integrally achievable in semiconductor technology [Fig. 2, 3: ‘a silicon-based Terahertz imaging system’; para. 0023], comprising:

a flat substrate of semiconductor material [Note: no specific semiconductor material is described in Specification] transparent (i.e. lens-less permitting terahertz radiation) [Fig. 2; para. 0096: ‘a lens-less multipixel THz receiver with antenna’] to terahertz radiation [Fig. 4, 5, 10; para. 0096, 0103: a silicon substrate], configured to be oriented parallel to an object to be analyzed [Fig. 2 show the THz Silicon Receiver in parallel to an object]; and 

a plurality of terahertz radiation receivers arranged in an array on the substrate [Fig. 3, 4, 5]; 

wherein the sensor is lensless [Fig. 3: 4x4 pixel detectors; para. 0096: a lens-less multipixel THz receiver with antenna’], and comprises at least one terahertz radiation transmitter (i.e. THz Silicon Source) [Fig. 2] arranged on the substrate, [Fig. 2].
Sengupta does not disclose explicitly the following claim limitations (emphasis added):
wherein the sensor is lensless, and comprises at least one terahertz radiation transmitter arranged on the substrate.
However in the same field of endeavor Debray discloses the deficient claim as follows: 
wherein the sensor is lensless, and comprises at least one terahertz radiation transmitter (i.e. an emitter 103) arranged on the substrate [Fig. 1; para. 0023-0024: an emitter 103 and a detector 104 are on the same substrate 100].
Sengupta and Debray are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta and Debray as motivation to integrate THz emitters and detectors on a substrate as a design choice.


Claims 2 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1] further in view of Hashiba et al. (“Hashiba”) [US 2009/0306510 A1]

Regarding claim 2, Sengupta meets the claim limitations set forth in claim 1.
Sengupta does not disclose explicitly the following claim limitations (emphasis added):
at least half a wavelength of the radiation within the substrate, and the transmitter takes the place of a receiver in the array.
However in the same field of endeavor Hashiba discloses the deficient claim as follows: 
wherein a pitch of the array is at least half a wavelength of the radiation [para. 0139: ‘no greater than half the wavelength of ultrasonic waves transmitted and received’] within the substrate, and the transmitter takes the place of a receiver in the array.
Sengupta, Debray and Hashiba are combinable because they are from the same field of imaging using wave.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray and Hashiba as motivation to integrate the element pitch of the two-dimensional array preferably no greater than half the wavelength of ultrasonic waves transmitted and received as a design choice in order to suppress a grating lobe [Hashiba: para. 0139].


Regarding claim 5, Sengupta meets the claim limitations set forth in claim 2.
Sengupta does not disclose explicitly the following claim limitations:
The sensor according to claim 2, comprising a plurality of transmitters evenly distributed in the array.
However in the same field of endeavor Debray discloses the deficient claim as follows: 
comprising a plurality of transmitters evenly distributed in the array [Fig. 3-5, 7].

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray and Hashiba as motivation to integrate a plurality of transmitters evenly distributed in the array as a design choice.



Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1] further in view of Russell (“Russell”) [US Patent No. 5,082,364]

Regarding claim 3, Sengupta meets the claim limitations set forth in claim 1.
Sengupta does not disclose explicitly the following claim limitations:
The sensor according to claim 1, wherein the receivers are heterodyne receivers synchronized on a same local oscillator, whereby each receiver provides phase information (i.e. time of returned signal) representative of a distance travelled by the received radiation from the transmitter [Note: In an imaging range finder or distance measurement, it’s obvious to apply the law of physics “time of returned signal” to determine the distance of a measurement target].
However in the same field of endeavor Russell discloses the deficient claim as follows: 
[Fig. 1, 2: schematic diagrams of a heterodyne receiver] are heterodyne receivers synchronized on a same local oscillator [Fig. 2: reference oscillator 10c], whereby each receiver provides phase information [Fig. 2: phase detector 36, 48] representative of a distance [Fig. 2: fine/coarse distance measurement] travelled by the received radiation [Fig. 2: Return beam from target 12’ and Transmit beam to target 12] from the transmitter [col. 50-60: ‘a local oscillator in a heterodyne RF receiving system’ using ‘a distance dependent phase’].
Sengupta, Debray and Russell are combinable because they are from the same field of imaging using wave.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray and Russell as motivation to utilize a heterodyne RF receiving system using a distance dependent phase for an imaging range finder [Hashiba: col. 2: disclosing widely use of a heterodyne RF receiving system].


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1] further in view of Hashiba et al. (“Hashiba”) [US 2009/0306510 A1] and Proulx et al. (“Proulx”) [US 2007/0167752 A1]

Regarding claim 4, Sengupta meets the claim limitations set forth in claim 2.

The sensor according to claim 2, wherein the receivers and transmitter have a hexagonal configuration and are arranged in a honeycomb matrix.
However in the same field of endeavor Proulx discloses the deficient claim as follows: 
wherein the receivers and transmitter have a hexagonal configuration and are arranged in a honeycomb matrix [Fig. 1-5: receive 16 and transmit 12; para. 0025-0036: disclosing ‘rectangular transmit elements 12 positioned at the perimeter of the receive array 14. Alternatively, square, hexagonal or some other shape transmit elements are positioned at the corners, center and/or elsewhere relative to the receive array 16’].
Sengupta, Debray, Hashiba and Proulx are combinable because they are from the same field of imaging using wave.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray, Hashiba and Proulx as motivation to integrate transmitter and receiver array in hexagonal honeycomb matrix as a design choice.


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1] further in view of Hashiba et al. (“Hashiba”) [US 2009/0306510 A1] and McCullough et al. (“McCullough”) [US 2017/0292919 A1]


Sengupta does not disclose explicitly the following claim limitations:
The sensor according to claim 2, comprising a tubular support configured to be applied to the object and to maintain the sensor at a fixed distance from the object.
However in the same field of endeavor McCollough discloses the deficient claim as follows: 
a tubular support configured to be applied to the object and to maintain the sensor at a fixed distance from the object [Fig. 1B, 2: the tubular rod 80 supports transmitter 86 and receiver 88 and object support 70; para. 0047].
Sengupta, Debray, Hashiba and McCollough are combinable because they are from the same field of imaging using wave.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray, Hashiba and McCollough as motivation to integrate transmitter and receiver on the support rod as a design choice.


Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1] further in view of Tsujita (“Tsujita”) [US 2014/0371571 A1]

Regarding claim 9, Sengupta meets the claim limitations as follows:
[Fig. 2, 3: ‘a silicon-based Terahertz imaging system’; para. 0023] using a lensless sensor [Fig. 3: 4x4 pixel detectors; para. 0096: a lens-less multipixel THz receiver with antenna’], the sensor comprising a substrate of semiconductor material [Note: no specific semiconductor material is described in Specification] transparent (i.e. lens-less permitting terahertz radiation) [Fig. 2; para. 0096: ‘a lens-less multipixel THz receiver with antenna’] to terahertz radiation [Fig. 4, 5, 10; para. 0096, 0103: a silicon substrate], a plurality of terahertz radiation receivers arranged in an array on the substrate [Fig. 3, 4, 5], and at least one terahertz radiation transmitter arranged on the substrate, the method comprising: actuating the transmitter; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain; and performing an inverse Fourier transform on the frequency domain image to produce a space domain image.
Sengupta does not disclose explicitly the following claim limitations (emphasis added):
at least one terahertz radiation transmitter arranged on the substrate, the method comprising: actuating the transmitter; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain; and performing an inverse Fourier transform on the frequency domain image to produce a space domain image.
However in the same field of endeavor Debray discloses the deficient claim as follows: 
(i.e. an emitter 103) arranged on the substrate [Fig. 1; para. 0023-0024: an emitter 103 and a detector 104 are on the same substrate 100].
Sengupta and Debray are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta and Debray as motivation to integrate THz emitters and detectors on a substrate as a design choice.
Neither Sengupta nor Debray discloses explicitly the following claim limitations (emphasis added):
the method comprising: actuating the transmitter; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain; and performing an inverse Fourier transform on the frequency domain image to produce a space domain image.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
the method comprising: actuating (i.e. trigger control circuit ‘32’) [Fig. 1] the transmitter [Fig. 1: laser light ‘13’ and pulsed laser light]; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain (i.e. ‘Fourier Transform means 18’) [Fig. 1]; and performing an inverse Fourier transform on the frequency domain image (i.e. ‘Fourier Transform means 30’) [Fig. 1] to produce a space domain image.
Sengupta, Debray and Tsujita are combinable because they are from the same field of Terahertz imager.
.



Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1] further in view of Tsujita (“Tsujita”) [US 2014/0371571 A1] further in view of Fukasawa et al. (“Fukasawa”) [US 2001/0029436 A1]


Regarding claim 10, Sengupta meets the claim limitations as follows:
A method of reflecting terahertz imaging [Fig. 2, 3: ‘a silicon-based Terahertz imaging system’; para. 0023] using a lensless sensor [Fig. 3: 4x4 pixel detectors; para. 0096: a lens-less multipixel THz receiver with antenna’], the sensor comprising a substrate of semiconductor material [Note: no specific semiconductor material is described in Specification] transparent (i.e. lens-less permitting terahertz radiation) [Fig. 2; para. 0096: ‘a lens-less multipixel THz receiver with antenna’] to terahertz radiation [Fig. 4, 5, 10; para. 0096, 0103: a silicon substrate], a plurality of terahertz radiation receivers arranged in an array on the substrate [Fig. 3, 4, 5], and at least one terahertz radiation transmitter arranged on the substrate, the method comprising: actuating the transmitters one 
Sengupta does not disclose explicitly the following claim limitations (emphasis added):
at least one terahertz radiation transmitter arranged on the substrate, the method comprising: actuating the transmitter one at a time in a sequence resulting in the illumination of a same area of an object to be analyzed from different angles; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain; and performing an inverse Fourier transform on the frequency domain image to produce a space domain image.
However in the same field of endeavor Debray discloses the deficient claim as follows: 
at least one terahertz radiation transmitter (i.e. an emitter 103) arranged on the substrate [Fig. 1; para. 0023-0024: an emitter 103 and a detector 104 are on the same substrate 100].
Sengupta and Debray are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta and Debray as motivation to integrate THz emitters and detectors on a substrate as a design choice.

the method comprising: actuating the transmitter one at a time in a sequence resulting in the illumination of a same area of an object to be analyzed from different angles; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain; and performing an inverse Fourier transform on the frequency domain image to produce a space domain image.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
the method comprising: actuating (i.e. trigger control circuit ‘32’) [Fig. 1] the transmitter [Fig. 1: laser light ‘13’ and pulsed laser light] one at a time in a sequence resulting in the illumination of a same area of an object to be analyzed from different angles; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain (i.e. ‘Fourier Transform means 18’) [Fig. 1]; and performing an inverse Fourier transform on the frequency domain image (i.e. ‘Fourier Transform means 30’) [Fig. 1] to produce a space domain image.
Sengupta, Debray and Tsujita are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray and Tsujita as motivation to apply Fourier transform for Terahertz images.

the method comprising: actuating the transmitter one at a time in a sequence resulting in the illumination of a same area of an object to be analyzed from different angles; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain; and performing an inverse Fourier transform on the frequency domain image to produce a space domain image.
However in the same field of endeavor Fukasawa discloses the deficient claim as follows: 
the method comprising: actuating the transmitter one at a time in a sequence resulting in the illumination of a same area of an object to be analyzed from different angles [Fig. 7; para. 0082, 0083]; measuring signals produced by the receivers in response to the transmitter actuation to form an image in the frequency domain; and performing an inverse Fourier transform on the frequency domain image to produce a space domain image.
Sengupta, Debray and Tsujita are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray and Tsujita as motivation to apply terahertz pulse light in CT imaging.


Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (“Sengupta”) [U.S Patent Application Pub. 2013/0193324 A1] in view of Debray et al. (“Debray”) [US 2014/0326890 A1] further in view of Tsujita (“Tsujita”) [US 2014/0371571 A1] further in view of Fukasawa et al. (“Fukasawa”) [US 2001/0029436 A1] further in view of Horstmeyer et al. (“Horstmeyer”) [US 2015/0036038 A1]


Regarding claim 11, Sengupta meets the claim limitations set forth in claim 10.
Neither Sengupta nor Debray nor Tsujita nor Fukasawa discloses explicitly the following claim limitations (emphasis added):
The method according to claim 10, wherein the multiple images are processed by a ptychography technique using only amplitude information provided by the receivers.
However in the same field of endeavor Horstmeyer discloses the deficient claim as follows: 
wherein the multiple images are processed by a ptychography technique using only amplitude information provided by the receivers [Fig. 3A, 10; para. 0004, 0007, 0032, 0040-0047].
Sengupta, Debray,Tsujita and Horstmeyer are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray,Tsujita and Horstmeyer as motivation to a ptychography technique for imaging.


Regarding claim 12, Sengupta meets the claim limitations set forth in claim 10.
Neither Sengupta nor Debray nor Tsujita nor Fukasawa discloses explicitly the following claim limitations (emphasis added):
The method according to claim 10, wherein the multiple images are processed by a synthetic aperture microscopy technique using amplitude and phase information provided by the receivers.
However in the same field of endeavor Horstmeyer discloses the deficient claim as follows: 
wherein the multiple images are processed by a synthetic aperture microscopy technique using amplitude and phase information provided by the receivers [Fig. 3A, 10; para. 0004, 0007, 0032, 0040-0047].
Sengupta, Debray,Tsujita and Horstmeyer are combinable because they are from the same field of Terahertz imager.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sengupta, Debray,Tsujita and Horstmeyer as motivation to a synthetic aperture microscopy technique for imaging.



Allowable Subject Matter

Regarding claim 7, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488